DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04 April 2022.  These drawings are acceptable.

Response to Amendment
The amendment filed 04 April 2022 has been entered. Claims 1, 2, and 4-21 remain pending in this application.  Claims 1, 2, 4, 6, 10, 11, and 13-20 have been amended and claim 3 has been canceled.  Claim 21 has been newly added.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-22  have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 11, 12, 15, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Mitsuyoshi et al. JP 3962264 (Mitsuyoshi) in view of English machine translation of Huang CN 108344887 (Huang).
Regarding claim 1, Mitsuyoshi teaches (Figs. 1, 2, 3, 6, 8, 10) a probe test card comprising:
a substrate (see Fig. 8 - ceramic member 120) having a first surface at which a trench is formed (grooves 120a in ceramic member 120), and a second surface opposite to the first surface (surface of 120 that is opposite grooves 120a);
a plurality of test needles (contact pins 15) arranged in the trench (see Fig. 8 – plurality of pins 15 in single groove 120a), each test needle (pin 15) including a first end and a second being opposite to the first (as shown in Fig. 8 – first end of pin 15 in groove 120a and opposing end is considered second end); and
wherein the first end of the test needle is nonremovably fixed in the trench (see para [0022] – pin 15 is fixed in a state of being fitted in the groove) by the fixing layer (the fixing layer is considered the layer securing pin 15 to the member 120) and the second end of the test needle protrudes from the trench of the substrate to test a device under test (DUT) (see cross-section in Fig. 10 – portion of pin 15 extending outside of groove 120a.  Also see Fig. 6 for contacting DUT) .
Mitsuyoshi does not explicitly teach a fixing layer formed in the trench to fix the plurality of test needles in the trench, wherein the fixing layer comprises a ceramic powder.
Huang teaches a fixing layer, wherein the fixing layer comprises a ceramic powder (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 is made of ceramic powder and resin).
The prior art of record teaches all of the claimed elements.  The difference between the prior art and the claimed invention is the use of the fixing layer comprising a ceramic powder formed in the trench to fix the test needles in the trench.  The combination of the known elements is achieved by a known method of using a fixing layer comprising a ceramic powder for fixing test needles. 
Since all the claimed elements would continue to operate in the same manner, specifically the test needle would still be fixed in the trench and used as a probe and the fixing layer would still be used as an adhesive, the results would be predictable to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to fix the test needles in the trench as taught by Mitsuyoshi with the fixing layer comprising ceramic powder as taught by Huang as being no more than predictable use of prior art elements according to their established functions.  KSR Rationale - A. Combining Prior Art Elements According To Known Methods To Yield Predictable Results

Regarding claim 2, Mitsuyoshi teaches the probe test card of claim 1, further comprising an additional substrate (see Figs. 1 and 10 – spring layer 16) attached by an adhesive (see Fig. 1 – spring layer 16 attached by adhesive 17) to one of the first surface and the second surface of the substrate (see Fig. 1 – spring layer 16 attached to substrate 20.  Although referenced with respect to Fig. 1, this is applicable to the embodiment of Fig. 8).
Regarding claim 6, Mitsuyoshi teaches the probe test card of claim 1, wherein the trench has a size corresponding to a size of the DUT (see Fig. 6 – groove containing pins 15 used to contact terminals of chip 509 and thus have a corresponding size).
Regarding claim 7, Mitsuyoshi teaches the probe test card of claim 6, wherein the plurality of test needles are arranged in a pattern substantially the same as a pattern of probe pads of the DUT  (see Fig. 6 – pins 15 used to contact terminals of chip 509 and thus have a same pattern).
Regarding claim 10, Mitsuyoshi teaches the probe test card of claim 1, but does not teach wherein the fixing layer further comprises a resin layer including the ceramic powder.
Huang teaches a fixing layer comprising a resin layer including the ceramic powder (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 is made of ceramic powder and resin).
The prior art of record teaches all of the claimed elements.  The difference between the prior art and the claimed invention is the use of the fixing layer comprising a ceramic powder formed in the trench to fix the test needles in the trench.  The combination of the known elements is achieved by a known method of using a fixing layer comprising a ceramic powder for fixing test needles. 
Since all the claimed elements would continue to operate in the same manner, specifically the test needle would still be fixed in the trench and used as a probe and the fixing layer would still be used as an adhesive, the results would be predictable to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to fix the test needles in the trench as taught by Mitsuyoshi with the fixing layer comprising ceramic powder and resin layer as taught by Huang as being no more than predictable use of prior art elements according to their established functions.  KSR Rationale - A. Combining Prior Art Elements According To Known Methods To Yield Predictable Results
Regarding claim 11, Mitsuyoshi teaches (Figs. 1, 2, 8, 10) a probe test card comprising:
a first substrate (see Fig. 1  – spring layer 16.  Para [0038] states that the second embodiment of Fig. 8 is the same as that of Fig. 1 except regarding the plurality of contact pins 15 arranged in each groove.  As such, although not shown with respect to Fig. 8, the embodiment of Fig. 8 is considered to have the same layers as that of Fig. 1),
a second substrate attached to the first substrate (see Fig. 8 - ceramic member 120), the second substrate having a first surface and a second surface (see Fig. 8) being opposite to the first surface,  the second surface including a plurality of trenches (see Fig. 8 – grooves 120a);
a plurality of test needles (see Fig. 8 - pins 15)  arranged in each of the plurality of trenches (see Fig. 8 – at least two pins 15 per groove 120a), each test needle (pin 15) including a first end and a second end (see Fig. 8);  and
wherein the second ends of the test needles protrude from the fixing layer of the 
trench to contact probe pads of a device under test (DUT) (see cross-section in Fig. 10 – portion of pin 15 extending outside of groove 120a.  Also see Fig. 6 for contacting DUT).
Mitsuyoshi does not teach a fixing layer filled in each trench to non -removably fasten the first ends of the test needles in each trench, respectively, wherein the fixing layer includes a material that having a lower coefficient of thermal expansion than the second substrate.
Huang teaches a fixing layer to non-removably fasten test needles, wherein the fixing layer comprises a material having a low coefficient of thermal expansion (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 is made of ceramic powder and resin.  Also see translation pg. 2, lines 37-40 – adhesive layer is made using ceramic powder and resin to achieve small thermal expansion coefficient ).
The prior art of record teaches all of the claimed elements.  The difference between the prior art and the claimed invention is the use of the fixing layer comprising a lower coefficient of thermal expansion than the second substrate, formed in the trench to fix the test needles in the trench.  The combination of the known elements is achieved by a known method of using a fixing layer comprising a ceramic powder for fixing test needles. 
Since all the claimed elements would continue to operate in the same manner, specifically the test needle would still be fixed in the trench and used as a probe and the fixing layer would still be used as an adhesive, the results would be predictable to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to fix the test needles in the trench as taught by Mitsuyoshi with the fixing layer comprising lower coefficient of thermal expansion as taught by Huang as being no more than predictable use of prior art elements according to their established functions.  KSR Rationale - A. Combining Prior Art Elements According To Known Methods To Yield Predictable Results
Regarding claim 12, Mitsuyoshi teaches the  probe test card of claim 11, wherein the first substrate is attached to the first surface of the second substrate by an adhesive (see Fig. 1 – spring layer 16 attached by adhesive 17).
Regarding claim 15, Mitsuyoshi teaches the probe test card of claim 11, wherein the plurality of test needles positioned in one trench are arranged in parallel (see Fig. 8 – at least two probes in each groove 120a).
Mitsuyoshi in view of Huang does not teach different gaps from each other.
However, it has been held that a mere rearrangement of parts is within the level skill of one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). As such, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the probes as taught by Mitsuyoshi in view of Huang in view of Kim to have a first and second gap, wherein the second gap is wider than the first gap in order to position the probes for contacting particular electrode patterns on the chip under test.  

Regarding claim 17, Mitsuyoshi teaches the probe test card of claim 11, but does not teach wherein the fixing layer includes a resin layer and a ceramic powder.
Huang teaches a fixing layer comprising a resin layer including the ceramic powder (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 is made of ceramic powder and resin).
The prior art of record teaches all of the claimed elements.  The difference between the prior art and the claimed invention is the use of the fixing layer comprising a ceramic powder formed in the trench to fix the test needles in the trench.  The combination of the known elements is achieved by a known method of using a fixing layer comprising a ceramic powder for fixing test needles. 
Since all the claimed elements would continue to operate in the same manner, specifically the test needle would still be fixed in the trench and used as a probe and the fixing layer would still be used as an adhesive, the results would be predictable to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to fix the test needles in the trench as taught by Mitsuyoshi with the fixing layer comprising ceramic powder as taught by Huang as being no more than predictable use of prior art elements according to their established functions.  KSR Rationale - A. Combining Prior Art Elements According To Known Methods To Yield Predictable Results
Regarding claim 18, Mitsuyoshi teaches (Figs. 1, 3, 6, and 8) a method of manufacturing a probe test card, the method comprising:
providing a substrate (see Fig. 8 – ceramic member 120) having a first surface and a second surface opposite to the first surface (see Fig. 8);
forming a plurality of trenches on at least one of the first and second surfaces of the substrate (see Fig. 8 – grooves 120a in member 120), each trench having a size corresponding to a size of a device under test (DUT) (see Fig. 6 and 8 – contact pins 15 arranged in groove 120a is spaced according to chip under test as shown in Fig. 6 and as such the grooves 120a much also be arranged accordingly);
arranging a plurality of test needles in the plurality of trenches (see Fig. 8 – plurality of contact pins 15 in trenches 120a), respectively; 
wherein the one end of the test needles extend to a bottom surface of the trench (see Fig. 8 – contact pins 15 extend to bottom of groove 120a);
Mitsuyoshi does not teach forming a fixing layer  to fill each trench, thereby non-removably fixing one end of the test needles within the trench and wherein the fixing layer comprises a resin layer including a ceramic powder.
Huang teaches a fixing layer, wherein the fixing layer comprises a ceramic powder (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 is made of ceramic powder and resin).
The prior art of record teaches all of the claimed elements.  The difference between the prior art and the claimed invention is the use of the fixing layer comprising a ceramic powder to fill each trench to fix the test needles in the trench.  The combination of the known elements is achieved by a known method of using a fixing layer comprising a ceramic powder for fixing test needles. 
Since all the claimed elements would continue to operate in the same manner, specifically the test needle would still be fixed in the trench and used as a probe and the fixing layer would still be used as an adhesive, the results would be predictable to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to fix the test needles in the trench as taught by Mitsuyoshi with the fixing layer comprising ceramic powder as taught by Huang as being no more than predictable use of prior art elements according to their established functions.  KSR Rationale - A. Combining Prior Art Elements According To Known Methods To Yield Predictable Results
Regarding claim 19, Mitsuyoshi teaches the method of claim 18  but does not teach wherein forming the fixing layer in each trench, includes:
forming a liquid resin material with the ceramic powder to fill each trench; and
curing the liquid resin material with the ceramic powder.
Huang teaches forming a liquid resin material with the ceramic powder (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 is made of ceramic powder and resin); and
curing the liquid resin material with the ceramic powder (see translation pg. 3, lines 37-40 -  adhesive layer 22 for securing probes 23 formed by coating and then solidifying and forming the heat, understood to correspond to the claimed curing step).
The prior art of record teaches all of the claimed elements.  The difference between the prior art and the claimed invention is filling the trench with the fixing layer comprising a ceramic powder.  The combination of the known elements is achieved by a known method of using a fixing layer comprising a ceramic powder for fixing test needles. 
Since all the claimed elements would continue to operate in the same manner, specifically the test needle would still be fixed in the trench and used as a probe and the fixing layer would still be used as an adhesive, the results would be predictable to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to fix the test needles in the trench as taught by Mitsuyoshi with the fixing layer comprising ceramic powder as taught by Huang as being no more than predictable use of prior art elements according to their established functions.  KSR Rationale - A. Combining Prior Art Elements According To Known Methods To Yield Predictable Results

Claims 8, 9, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Mitsuyoshi et al. JP 3962264 (Mitsuyoshi) in view of English machine translation of Huang CN 108344887 (Huang) and in further view of Kim et al. US 2018/0156842 (Kim).
Regarding claim 8, Mitsuyoshi in view of Huang teaches the probe test card of claim 7, but does not teach wherein the plurality of test needles are arranged to have a first gap and a second gap wider than the first gap, and at least one dummy needle is arranged between the test needles arranged to have the second gap.
Kim teaches (Fig. 3) a dummy needle arranged between test needles (see Fig. 3 – shorter needle 140_1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test needles taught by Mitsuyoshi in view of Huang to include a dummy needle as taught by Kim in order to detect over abrasion of the probes as taught by Kim ‘842 (see para [0027]). 
Mitsuyoshi in view of Huang in view of Kim does not explicitly teach the plurality of test needles are arranged to have a first gap and a second gap wider than the first gap. 
However, it has been held that a mere rearrangement of parts is within the level skill of one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). As such, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the probes as taught by Mitsuyoshi in view of Huang in view of Kim to have a first and second gap, wherein the second gap is wider than the first gap in order to position the probes for contacting particular electrode patterns on the chip under test.  
Regarding claim 9, Mitsuyoshi in view of Huang teaches the probe test card of claim 8, but does not teach wherein the at least one dummy needle has a length shorter than a length of the plurality of test needles such that there is no contact between the dummy needle and the DUT.
Kim teaches (Fig. 1A) at least one dummy needle (probe pin 140) has a
length (height 140H) shorter than a length of the plurality of test needles (height 130H of
probe pin 130) such that there is no contact between the dummy needle and the DUT (no contact between pad 52 and pin 140 per para [0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a needle taught by Mitsuyoshi in view of Huang to have length shorter than the other needles as taught by Kim in order to detect over- abrasion of the probes as taught by Kim (see para [0027]).
Regarding claim 16, Mitsuyoshi teaches the probe test card of claim 15, wherein the plurality of test needles positioned in one trench includes active test needles which are contacted to the probe pads of the DUT (see Fig. 6 – contact pins 15 contact chip under test).
Mitsuyoshi in view of Huang does not teach at least one dummy needle which is not contacted to any probe pad of the DUT.
Kim teaches (Fig. 1A) at least one dummy needle (probe pin 140) which is not contacted to any probe pad of the DUT (no contact between pad 52 and pin 140 per para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a needle taught by Mitsuyoshi in view of Huang to have a dummy needle not contacted to any pad of the DUT as taught by Kim in order to detect over- abrasion of the probes as taught by Kim (see para [0027)).
Regarding claim 21, Mitsuyoshi in view of Huang teach the probe test card of claim 16, wherein the at least one dummy needle is arranged between a pair of adjacent active test needles.
Kim teaches at least one dummy needle is arranged between a pair of adjacent active test needles (see Fig. 3 – probe 140-1 is arranged between adjacent test probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a needle taught by Mitsuyoshi in view of Huang to have a dummy needle between adjacent test needles as taught by Kim in order to detect over- abrasion of the probes as taught by Kim (see para [0027]).

Allowable Subject Matter
Claims 4, 5, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record taken alone or in combination fails to teach a protecting layer, wherein the protecting layer is formed on an upper surface of the fixing layer in the trench where the test needles are arranged and a surface between adjacent trenches where the test needles are not arranged.

Claim 5 is indicated as allowable as it further limits claim 4.

Regarding claim 13, the prior art of record taken alone or in combination fails to teach wherein the second substrate further  includes a protecting layer formed on the second surface of the second substrate.

Regarding claim 14, the prior art of record taken alone or in combination fails to teach  wherein the second substrate further includes a plurality of needle grooves formed at a bottom surface of each trench, and wherein the plurality of test needles are inserted into the plurality of needles grooves.

Regarding claim 20,  the prior art of record taken alone or in combination fails to teach a protecting layer on  a surface of the substrate where the plurality of trenches is formed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868